      Case 19-09020          Doc 19     Filed 01/08/20 Entered 01/08/20 08:38:01                 Desc Entry of
                                              Default Page 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA
In Re:                                                          Bankruptcy No:
Harry S. Porterfield                                            19−00197

Debtor(s).                                                      Chapter 7

Harry S. Porterfield                                            Adversary No. 19−09020
Plaintiff(s)

vs.

KeyBank National Association
Campus Federal Credit Union
Defendant(s)




                                             ENTRY OF DEFAULT



It appears from the record that the following defendant failed to plead or otherwise defend in this case as required by
law.




                              DEFENDANT NAME:
                                       Campus Federal Credit Union




Therefore, default is entered against the defendant as authorized by Bankruptcy Rule 7055.




                                                            MEGAN R. WEISS
                                                            Clerk, Bankruptcy Court
                                                            by:



Date: January 8, 2020                                       Deputy Clerk
                                                            United States Bankruptcy Court
                                                            Northern District of Iowa
                                                            111 Seventh Avenue SE Box 15
                                                            Cedar Rapids, IA 52401−2101
